DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goustout et al. (US 20100217151).
Referring to claim 1, Goustout discloses an endoscopic tool 10 (Figs. 1-6C, para [0100]-[01005]) for facilitating injection of a fluid into a submucosal layer of tissue (para [0102]), the tool comprising: 
a first cannula 12 (Fig. 2) adapted to be slidably disposed within a lumen 4 (Fig. 1) of an endoscope (examiner notes that “adapted to be …of an endoscope” has been interpreted as functional language), the first cannula having a distal end 13 (Fig. 2), a proximal end 20 (Fig. 2) opposite the distal end, and a lumen 34 (Fig. 3) formed within the first cannula between the distal end and the proximal end of the first cannula (para [0102]); 
means for attaching the first cannula to a mucosal layer of tissue (para [0105]: “A vacuum source is connected to vacuum port 18, which communicates with lumen 34, and the applied vacuum causes the tissue of the digestive tract to be suctioned into window member 14 as shown in FIG. 6B.” or forceps 72 (Figs. 8A-10)); and 
a second cannula 16 (Fig.2-3) adapted to be coupled to a source of a fluid to be delivered to a submucosal layer of tissue below the mucosal layer of tissue (examiner notes that “adapted to be coupled to a source of a fluid” has been interpreted as functional language), the second cannula carrying a needle at a distal end of the second cannula, 
wherein responsive to attachment of the first cannula to the mucosal layer of tissue, the second cannula is movable toward the submucosal layer of tissue, causing the needle to pierce the mucosal layer of tissue and deliver the fluid into the submucosal layer of tissue (para [0105]: “A pressurized fluid source is connected to needle fluid port 24 to deliver fluid through the lumen of needle member 16 to the submucosal layer 48.”)

Referring to claim 2, Goustout discloses the tool of claim 1, wherein the means for attaching the first cannula to the mucosal layer of tissue comprises suction (para [0105]), a corkscrew, one or more hooks, one or more forceps (jaw members 72 as shown in Figs. 7C and 10), an adhesive, or combination thereof.

Referring to claim 3, Goustout discloses the tool of claim 2, as wherein the adhesive is applied to the distal end of the first cannula to hold the mucosal layer of tissue against the distal end of the first cannula (examiner notes that since suction and one or more forceps were rejected in claim 2 above, thus, adhesive in claim 3 is not required to reject).

Referring to claim 4, Goustout discloses the tool of claim 1, wherein the means for attaching the first cannula to the mucosal layer of tissue extends outward from the distal end of the first cannula (jaw members 72 as shown in Figs. 7C and 10).

Referring to claim 5, Goustout discloses the tool of claim 1, wherein the means for attaching the first cannula to the mucosal layer of tissue is movable relative to the first cannula (Figs. 8A-10 show jaw members 72 are attached to tubular member 68. The tubular member 68 is movable relative to the tubular member 62 and needle (para [0106]).

Referring to claim 6, Goustout discloses the tool of claim 1, wherein the means for attaching the first cannula surrounds the second cannula. (Figs. 8A-10 show jaw members 72 are attached to tubular member 68. The tubular member 68 surrounds needle (para [0106]).

Referring to claim 7, Goustout discloses the tool of claim 1, wherein the means for attaching the first cannula to the mucosal layer of tissue is integrally formed with the first cannula. In an alternative rejection to claim 1 the tubular member 68 as shown in Fig. 9 can be interpreted as a first cannula. Thus, Fig. 9 of Goustout’s drawings shows that the forceps 72 or means for attaching the first cannula 68 to the mucosal layer of tissue is integrally formed with the first cannula 68.

Referring to claim 10, Goustout discloses an endoscopic tool for facilitating injection of a fluid to a submucosal layer of tissue, the tool comprising: 
a first cannula 12 adapted to be disposed within the lumen 4 of an endoscope 2 (Figs. 1-2), the first cannula having a distal end 14 and a proximal end 20 opposite the distal end; 
means for attaching the first cannula to a mucosal layer of tissue (suction (para [0105]) or forceps 72 (Figs. 8A-10)); 
a second cannula 16 adapted to be coupled to a source of a fluid to be delivered to a submucosal layer of tissue below the mucosal layer of tissue (para [0105]: “A pressurized fluid source is connected to needle fluid port 24 to deliver fluid through the lumen of needle member 16 to the submucosal layer 48.”); and 
a needle 40 (Fig. 5A-5B) carried by the second cannula 16, the second cannula movable between a first position (Fig. 5A), whereby the needle is disposed within the first cannula, and a second position, whereby the needle is disposed outside of the first cannula (Fig. 5B or Figs. 8A-8D), wherein responsive to attachment of the first cannula to the mucosal layer of tissue, the second cannula is movable from the first position to the second position, causing the needle to pierce the mucosal layer of tissue and deliver the fluid into the submucosal layer of tissue (Figs. 8A-8D, para [0105]).

Referring to claim 11, Goustout discloses the tool of claim 10, wherein the means for attaching the first cannula to the mucosal layer of tissue comprises suction, a corkscrew, one or more hooks, one or more forceps, an adhesive, or combinations thereof (see rejection of claim 2 above).

Referring to claim 12, Goustout discloses the tool of claim 11, wherein the adhesive is applied to the distal end of the first cannula to hold the mucosal layer of tissue against the distal end of the first cannula (see rejection of claim 3 above).

Referring to claim 13, Goustout discloses the tool of claim 10, wherein the means for attaching the first cannula to the mucosal layer of tissue extends outward from the distal end of the first cannula (see rejection of claim 4 above).

Referring to claim 14, Goustout discloses the tool of claim 10, wherein the means for attaching the first cannula to the mucosal layer of tissue is movable relative to the first cannula (see rejection of claim 5 above).

Referring to claim 15, Goustout discloses the tool of claim 10, wherein the means for attaching the first cannula surrounds the second cannula (see rejection of claim 6 above).

Referring to claim 16, Goustout discloses the tool of claim 10, wherein the means for attaching the first cannula to the mucosal layer of tissue is integrally formed with the first cannula (see rejection of claim 7 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goustout et al. (US 20100217151) in view of Nishtala (US 6,371,963).

Referring to claim 19, Goustout discloses a method for injecting a fluid into a submucosal layer of tissue using an endoscopic tool, the method comprising: 
disposing a first cannula 12 within a lumen 6 of an endoscope 2 (Fig. 1), the first cannula having a distal end 13 (Fig. 2) of the first cannula and a proximal end 20 (Fig. 2) opposite the distal end; 
disposing a second cannula 16 within the first cannula, the second cannula carrying a needle 40 (Figs. 3-4 and 8A-11B); 
moving the first cannula from a first position, whereby the distal end is disposed within the lumen of the endoscope, to a second position, whereby the distal end is disposed outside of the lumen of the endoscope and proximate a target area within a patient (Figs. 33A-33B show endoscopic cutting instrument 402 is moved from a first position whereby the distal end is disposed within the lumen of the endoscope to a second position, whereby the distal end is disposed outside of the lumen of the endoscope. Thus, the needle injection instrument 10, which is inserted into the working lumen 6 of endoscope would operate similar to the Figs. 33A-33B); 
attaching the first cannula to a mucosal layer of tissue at the target area (Figs. 6A-6C and Figs. 8D-8E); 
moving the second cannula from a first position (Figs. 6A-6C and 8D-8E), whereby the needle is disposed within the first cannula, to a second position, whereby the needle is disposed outside of the first cannula, such that the needle pierces the mucosal layer of tissue (Figs. 6A-6C and 8D-8E); and 
injecting the fluid into the submucosal layer of tissue via the needle, thereby raising the mucosal layer of tissue in the target area (para [0105]).
Goustout discloses the invention substantially as claimed except for disclosing the step of moving the first cannula away from the target area, thereby drawing the mucosal layer of tissue away from the target area and enlarging a submucosal layer of tissue below the mucosal layer of tissue at the target area.
However, in the same field of endeavor which is a method for injecting a fluid into a layer of tissue using an endoscopic tool (abstract), Nishtala discloses grasper 169 is used to grasp and retract tissue toward the needle device 101 (col. 6, ln 60-65). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the step of extract tissue toward the needle device as suggested by Nishtala to ensure that the needle is penetrated into the tissue layer, thereby, allow the surgeon to deliver fluid of medication to the desired location.

Referring to claim 20, Goustout as modified by Nishtala discloses the method of claim 19, wherein attaching the first cannula to a mucosal layer of tissue at the target area comprises creating a negative pressure in a lumen of the first cannula via a suction source coupled to the first cannula (para [0105]: “A vacuum source is connected to vacuum port 18, which communicates with lumen 34, and the applied vacuum causes the tissue of the digestive tract to be suctioned into window member 14 as shown in FIG. 6B.”)
 Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771